Citation Nr: 0707007	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-18 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ankle/foot 
disability.

2.  Entitlement to service connection for a right ear 
disability, to include hearing loss.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that rating decision, the RO 
denied service connection for a left ankle/foot disability, 
right ear disability, a skin disability, and post-traumatic 
stress disorder.  The veteran's disagreement with that 
decision led to this appeal. 


FINDINGS OF FACT

1.  All evidence necessary to decide the veteran's appeal has 
been obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  There is no competent evidence that relates a current 
left ankle/foot disability to service or any incident of 
active duty. 

3.  There is no competent evidence that relates a current 
right ear disability, to include hearing loss, to service or 
any incident of active duty, nor is there evidence indicating 
that the veteran had a hearing disability manifested to a 
compensable degree within one year of separation from 
service.

4.  There is no competent evidence that relates a current 
skin disability to service or any incident of active duty.

5.  The veteran did not engage in combat.

6.  There is no competent evidence indicating that the 
veteran is diagnosed as having post-traumatic stress 
disorder.


CONCLUSIONS OF LAW

1.  A left ankle/foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

2.  A right ear disability, to include hearing loss, was not 
incurred in or aggravated by active service, nor may a right 
ear hearing loss disability be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 3.307, 3.309(a), 3.385  (2006).

3.  Service connection for a skin disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

4.  Service connection for post-traumatic stress disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2003 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that was necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  The Board notes that one of the April 
2003 VCAA notification letters informed the veteran to submit 
evidence of recent treatment for the claimed disabilities.  
The veteran was also notified to inform VA about any 
additional information or evidence that the veteran wanted VA 
to try to obtain.  In regard to the veteran's claim for 
service connection for post-traumatic stress disorder, 
another April 2003 VCAA notification letter informed the 
veteran to provide information regarding alleged stressors 
and to inform VA about any VA treatment received for the 
disorder.  The veteran was also informed that he needed to 
provide a statement from a doctor indicating that he had been 
diagnosed as having post-traumatic stress disorder and that 
there was a nexus between the disorder and service.  

In April 2003, the veteran responded that he had not received 
any treatment for any of the claimed disabilities.  In 
October 2004, the veteran informed VA that he had no further 
evidence to submit to VA.  After review of the content of the 
April 2003 letters, the Board finds that VA has substantially 
complied with the requirement that the veteran be informed to 
provide any evidence in his possession that pertains to his 
claims.  Further, in light of the veteran's assertion that he 
has no further evidence to provide, any additional 
development or notification would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).

With respect to the Dingess requirements, while the veteran 
was not provided a timely letter which included notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claims on appeal, such failure is 
harmless because, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
veteran's claims.  Thus, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The April 2003 VCAA notification letters were 
furnished to the veteran prior to the June 2003 RO decision 
that is the subject of this appeal.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes the veteran's 
personnel records and service medical records, and the 
veteran has noted that he has not received treatment for any 
of these disabilities after service.  The Board notes that 
the veteran has not been provided VA examinations to 
determine whether the claimed disabilities are related to 
service.  The Board notes that there is evidence that the 
veteran sought treatment for an ankle/foot disability, right 
ear disability, and a skin disability during service.  There 
is no evidence that the veteran sought treatment for any 
psychiatric disability during service.

Regarding all the claimed disabilities, however, the veteran 
has not provided any evidence that he has been currently 
diagnosed as having any of the claimed disabilities, nor is 
there any medical evidence linking the claimed disabilities 
to service.  Under these circumstances, the Board finds that 
there is no duty to provide VA examinations for the claimed 
disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of 
duty" means any injury incurred or aggravated during a 
period of active military service, unless such injury was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was the result of the veteran's 
abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions, including an organic disease of the nervous 
system, e.g., sensorineural hearing loss, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within a year after service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran filed a March 2003 claim.  The veteran asserted 
that he currently had an ankle/foot disability, right ear 
disability, skin disability, and post-traumatic stress 
disorder related to his time of service.  The veteran alleged 
that he injured his ankle/foot during boot camp and incurred 
a right ear disability while qualifying at the rifle range.  
In his claim, the veteran indicated that he had been exposed 
to asbestos and an environmental hazard in the Gulf War.  The 
veteran noted that these exposures led to skin rashes.

Regarding the veteran's claim for post-traumatic stress 
disorder, the veteran asserted, that while detailed as a 
weapons custodian, a Lance Corporal would point his weapon at 
soldiers, including the veteran.  He alleged that on one 
occasion the Lance Corporal shot a solider in the head, but 
did not kill the soldier.  The veteran noted that the 
incident was investigated by the Criminal Investigation 
Department. 

Analysis

Left Ankle/Foot Disability

The veteran's service medical records indicate that the 
veteran injured his left ankle in October 1987.  Additional 
service medical records indicate that the veteran sprained 
his ankle in November 1987 and had swelling.  The Board notes 
that the veteran did not refer to any ankle or foot 
disability on his report of medical history completed at the 
time of separation in July 1991 and such a disability was not 
noted upon the medical examination done at that time.  The 
veteran has not provided any medical evidence that he has a 
current ankle/foot disability nor evidence providing a link 
between a diagnosed disability and service.  

The Board finds that the veteran does not have a left 
ankle/foot disability related to service.  In coming to this 
finding, the Board relies on the lack of evidence of a 
current disability and lack of evidence that the veteran had 
a disability at the time he was separated from service.  
Further, to the extent that the veteran is now contending 
that he had a left foot/ankle disability continually after 
service, his contentions are outweighed by the negative post-
service medical evidence.  The veteran has not received 
medical treatment for an ankle/foot disability since 
separating from service 15 years ago.  See Maxon v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative 
evidence" could be considered in weighing the evidence].  

Although the veteran contends that he has a left ankle/foot 
disability related to service, the veteran has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board also notes, that in the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim for 
entitlement to service connection for a left ankle/foot 
disability must be denied. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).

Right Ear Disability

The veteran's service medical records indicate that the 
veteran sought treatment for right ear pain in April 1990, 
after firing on the rifle range.  The medical professional 
diagnosed the veteran as having otis externa of the right 
ear.  There is no evidence that the veteran sought additional 
treatment for a right ear disability.

Upon separation from service, in July 1991, the veteran had a 
medical examination that included audiometric testing.  That 
testing showed puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
5
5
0

The veteran did not indicate right ear pain at the time of 
his report of medical history, completed at the time of 
discharge, and the medical professional completing his 
separation examination did not note any ear pain or other 
right ear disability.  The veteran has not submitted any 
medical evidence indicating that he has been diagnosed as 
having a current right ear disability, to include right ear 
hearing loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz 40 decibels (dB) or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
5 Vet. App. at 160.

The Board finds that the veteran does not have a right ear 
disability related to service.  In coming to this finding, 
the Board relies on the lack of evidence of a current 
disability and lack of evidence that the veteran had a 
disability at the time he was separated from service.  The 
Board notes that the audiometric testing performed at the 
time of separation from service indicated that the veteran 
had normal hearing in the right ear, and, further, 
audiometric testing performed while the veteran was in 
service indicated that the veteran had normal hearing.  

To the extent that the veteran is now contending that he had 
a right ear disability continually after service, his 
contentions are outweighed by the negative post-service 
medical evidence.  The veteran has not received medical 
treatment for a right ear disability since separating from 
service 15 years ago.  See Maxon v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  

Although the veteran contends that he has a right ear 
disability related to service, the veteran has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board also notes, that in the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim for 
entitlement to service connection for a right ear disability 
must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Skin Disability

The veteran's service medical records indicate that that 
veteran sought treatment for "sunspots" in July 1990 on his 
chest, back and arms.  The medical professional completing 
the record indicated that the veteran had a history of tinea 
circinata, dating from 1984, before service.  The medical 
professional completing the record indicated that the 
medications prescribed worked effectively.  There is no 
evidence that the veteran sought additional treatment for a 
skin disability during service, including due to alleged 
exposure to environmental hazards or to asbestos.  

The veteran did not report that he had a skin disability when 
completing his report of medical history in July 1991, before 
his separation from service.  Further, in the medical 
examination performed in July 1991, before the veteran's 
separation from service, the medical professional performing 
the examination did not note any skin disability.  The 
veteran has not indicated that he has sought treatment for a 
skin disability after service.

The Board finds that the veteran does not have a skin 
disability related to service. In coming to this finding, the 
Board relies on the lack of evidence of a current disability 
and lack of evidence that the veteran had a disability at the 
time he was separated from service.  Further, to the extent 
that the veteran is now contending that he has had a skin 
disability continually after service, his contentions are 
outweighed by the negative post-service medical evidence.  
The veteran has not received medical treatment for a skin 
disability since separating from service 15 years ago.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].  

Although the veteran contends that he has a skin disability 
related to service, the veteran has not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board also 
notes, that in the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the veteran's claim for entitlement to 
service connection for a skin disability must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).

Post-Traumatic Stress Disorder

Establishing service connection for post-traumatic stress 
disorder requires:  (1) Medical evidence diagnosing post-
traumatic stress disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptoms and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

The veteran has asserted that he has post-traumatic stress 
disorder due to having a Lance Corporal point a gun at him 
and, subsequently, shooting another soldier in the head.  The 
veteran asserted that the incident was investigated by the 
Criminal Investigation Department.  The veteran did not 
provide an approximate date of the event but did provide the 
last name of the Lance Corporal who allegedly committed the 
offense.

The veteran's DD Form 214 indicates that the veteran was a 
warehouse clerk for the majority of his service.  The veteran 
has not asserted that he was engaged in combat and his 
alleged stressor does not contemplate that the veteran was in 
combat at the time of the alleged incident.  The Board finds 
that the veteran did not engage in combat and, therefore, the 
veteran's alleged stressor requires verification.

The Board initially notes that there is no evidence that the 
RO sought to verify the alleged incident.  The Board further 
notes that the veteran did not indicate whether he was part 
of the alleged criminal investigation, and therefore, whether 
any documents created during the alleged criminal 
investigation would verify his presence at the alleged 
incident.  

The Board highlights that there is no indication that the 
veteran has received any psychiatric treatment during service 
or after service.  The veteran has not asserted that he has 
been diagnosed as having post-traumatic stress disorder or 
any other psychiatric disability.

The Board finds that the veteran does not have post-traumatic 
stress disorder related to service.  In coming to this 
finding, the Board relies on the lack of evidence that the 
veteran has post-traumatic stress disorder.

Although the veteran contends that he has post-traumatic 
stress disorder related to a stressor experienced in service, 
the veteran has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
of post-traumatic stress disorder.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board also notes, that in the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for entitlement to service connection for 
post-traumatic stress disorder must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).


ORDER

Service connection for a left ankle/foot disability is 
denied.

Service connection for a right ear disability, to include 
hearing loss, is denied.

Service connection for a skin disability is denied.

Service connection for a post-traumatic stress disorder is 
denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


